Citation Nr: 0639145	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  03-02 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain.

2.  Entitlement to an evaluation in excess of 10 percent for 
a right shoulder disability prior to June 29, 2004, and in 
excess of 20 percent from June 29, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to May 
1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Muskogee, 
Oklahoma.  In September 2003, the veteran testified at the RO 
before the undersigned Veterans Law Judge.  This matter was 
previously before the Board in June 2004 and November 2005 at 
which times it was remanded for further development.  


FINDINGS OF FACT

1.  The veteran's service-connected lumbosacral strain has 
been manifested by some limitation of motion with objective 
findings of pain consistent with moderate impairment.

2.  The veteran is right-handed.

3.  The veteran's right (major) shoulder injury residuals 
with degenerative joint disease are productive of no more 
than slight limitation of motion with pain at specified 
degrees for the period prior to June 29, 2004; and no more 
than limitation of motion to shoulder level with pain at 
specified degrees for the period from June 29, 2004.




CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for an evaluation of 20 percent for service-
connected lumbosacral strain have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5237 (2006); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (1993).

2.  The criteria for an evaluation for a right (major) 
shoulder injury residuals with degenerative joint disease in 
excess of 10 percent prior to June 29, 2004, and 20 percent 
from June 29, 2004, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5201 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(CAVC) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, 
the RO furnished VCAA notice to the veteran regarding the 
issues on appeal in letters dated in July 2003, June 2004, 
and February 2006.  Because the VCAA notices were furnished 
to the veteran after the March 2002 rating decision on 
appeal, it can be argued that the express requirements of the 
law as set out in Pelegrini have not been satisfied.  

While the CAVC did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the July 2003, June 2004, and February 2006 
letters, as well as the January 2003 statement of the case, 
and November 2004 and August 2006 supplemental statements of 
the case, the RO informed the appellant of the applicable 
laws and regulations, including applicable provisions of the 
VCAA, the evidence needed to substantiate the claims, and 
which party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board also notes that the letters above implicitly notified 
the claimant of the need to submit any pertinent evidence in 
his possession.  In this regard, the claimant was repeatedly 
advised to identify any source of evidence and that VA would 
assist in requesting such evidence.  The Board believes that 
a reasonable inference from such communication was that the 
claimant must also furnish any pertinent evidence that he may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
claimant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

During the pendency of this appeal, the CAVC issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
CAVC held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  Although the present appeal involves issues other 
than service connection, VA believes that the Dingess/Hartman 
analysis may be analogously applied.  

In regard to the claim for an increased evaluation for 
lumbosacral strain, the Board finds that the veteran is not 
prejudiced by a decision at this time in view of the 
favorable outcome with respect to this claim.  Regarding the 
claim for an increased rating for the veteran's right 
shoulder disability, the veteran was provided with notice of 
the pertinent rating criteria in the statement of the case 
and various supplemental statements of the case, as well as 
notice with respect to the effective date in the August 2006 
supplemental statement of the case.  Moreover, since this 
claim is being denied, any notice defect regarding a 
disability rating or effective date would be harmless error 
since no disability rating or effective date will be 
assigned.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including 
obtaining medical records identified by the appellant.  In 
addition, the appellant was afforded VA examinations during 
the appeal period and was provided with the opportunity to 
attend a Board hearing which he attended in September 2003.  
The appellant has not indicated that any additional pertinent 
evidence exists, and there is no indication that any such 
evidence exists.    

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Facts

In May 2001, the veteran filed a claim for an increased 
evaluation for his service-connected disabilities asserting 
that the disabilities had worsened since his last rating.

A VA contract examination was performed in December 2001 at 
which time the veteran complained of right shoulder pain ever 
since injuring his right shoulder in 1980.  Symptoms 
reportedly included dizziness, pain, locking, lack of 
endurance, swelling, inflammation, instability and weakness.  
The veteran said that overuse of the right arm exacerbated 
the pain.  On examination the right shoulder appeared normal.  
Range of motion included right shoulder flexion of 180 
degrees with pain beginning at 110 degrees, abduction of 110 
degrees with pain at 90 degrees, external rotation of 90 
degrees with pain at 90 degrees and internal rotation of 25 
degrees with pain at 75 degrees.  The examiner noted that 
range of motion of the right shoulder was limited by pain, 
but not additionally limited by weakness, fatigue, lack of 
endurance or incoordination.  He diagnosed the veteran as 
having status post right shoulder injury with right shoulder 
strain. 

With respect to his back, the veteran complained of pain, 
weakness, fatigue, lack of endurance and stiffness.  He said 
movement exacerbated the pain such as pushing a lawn mower, 
climbing stairs, or gardening.  He also said that he was 
taking medication for relief.  On examination the veteran had 
normal gait and posture.  He was not found to have limited 
function of standing or walking.  Painful motion was noted 
per the veteran's report.  There was no muscle spasm, 
weakness, or tenderness.  Straight leg raise was negative 
bilaterally.  Range of motion studies revealed spine flexion 
of 75 degrees with pain at 65 degrees, extension of 35 
degrees with pain at 50 degrees, right later flexion of 35 
degrees with pain at 40 degrees, left lateral flexion of 35 
degrees with pain, and right and left rotation of 30 degrees 
with pain at 35 degrees.  Motor function of the lower 
extremities was within normal limits.  Muscle strength was 
5/5 bilaterally and equal.  There was no muscle atrophy and 
sensation to touch was normal.  Knee and ankle reflexes were 
1+ bilaterally.  X-rays showed questionable bone spur 
formation of the inferior margin of the glenoid fossa of the 
right shoulder and mild spondylosis and mild degenerative 
disc disease of the lumbar spine.  The diagnoses included 
lumbosacral spondylosis with mild degenerative disk disease.  

Numerous VA treatment records are on file dated from 2001 
through 2003.  Most of these records pertain to psychiatric 
treatment and other unrelated conditions.  There are a few 
records, dated in February 2002 and March 2002, that 
specifically reflect the veteran's complaints of low back 
pain.  One February 2002 outpatient record shows that the 
veteran had back pain from obesity, and another October 2002 
VA outpatient record diagnosed the veteran as having chronic 
generalized pain of the musculoskeletal system.

During a September 2003 Board hearing at the RO, the veteran 
estimated that his pain level regarding his back was around a 
5 or 6 on a pain scale from 0 to 10.  He said that the pain 
increased to a level 8 or 9 with certain activities.  He 
added that medication generally relieved the pain.  He 
reported having a lifting restriction of 20 pounds.  He 
testified that during an evaluation the physician forced 
range of motion instead of allowing him to perform the ranges 
of motion himself.  He described numbness, tingling and 
spasms in his back, but denied radiating pain.  He said he 
was no longer able to move furniture, lift pots and pans, or 
put something in the oven.  He opined that he was not capable 
of maintaining any type of employment due to his back.  With 
respect to his right shoulder, the veteran estimated that the 
pain was a level 6 or 7 and could go up to an 8 or 9 whenever 
he carried something.  He denied taking any medication for 
his shoulder pain that day and said that he was able to reach 
his arm and shoulder straight out in front of him with his 
elbow out in front for short periods of time.  He denied any 
numbness or tingling in his right shoulder, but admitted to 
muscle spasms.  

In March 2004, the veteran was evaluated by a private 
physician at the request of the Social Security 
Administration (SSA) for purposes of determining entitlement 
to disability benefits.  The veteran's complaints included 
low back pain and bilateral shoulder pain.  The physician 
noted that the veteran had a normal gait and had no problems 
getting on and off the examination table.  Findings included 
lumbodorsal tenderness bilaterally, with positive straight 
leg raising bilaterally to 75 degrees, and tenderness in the 
right anterior shoulder joint with a normal range of motion.  
The physician rendered an impression of rule out chronic 
lumbodorsal strain and rule out chronic right shoulder 
strain.

During a June 2004 VA orthopedic examination, the veteran 
complained of a constant, dull pain in his back which he 
rated as a 6 or 7 on a pain scale from 0 to 10 (10 being the 
most severe).  He said that he was unable to lift anything 
due to his back and had trouble getting up after sitting for 
a while.  It is noted that there was no effect on the 
veteran's daily living.  The veteran reported that he was not 
working at present and had been unemployed for the last three 
years secondary to his carpal tunnel syndrome of both wrists.  
Findings with respect to the veteran's back revealed normal 
posture and gait.  The veteran did not use any walking aids 
and did not wear any lower back brace.  He had no fixed 
deformity and no guarding of movements.  There was mild 
tenderness at the L3-4 area on deep palpation.  Motor 
function was intact without any weakness or atrophy.  
Reflexes were normal and symmetrical on both sides.  Sensory 
function was intact to both upper and lower extremities.  
Straight leg raising was negative on both sides.  Range of 
motion of the lumbar spine revealed flexion of 70 degrees 
with pain at 80 degrees, extension of 20 degrees with pain at 
25 degrees, right lateral flexion of 25 degrees with pain at 
30 degrees, left lateral flexion of 30 degrees with pain at 
35 degrees, and right and left side rotation of 45 degrees 
with pain at 50 degrees.  The examiner stated that there was 
no limitation of motion of the lumbosacral spine due to pain, 
weakness, or fatigue, but it appeared his movements were 
slightly limited because of his obesity.  X-rays were taken 
of the lumbosacral spine.  The veteran was diagnosed as 
having lumbosacral strain with 0 to mild functional loss due 
to pain.

With respect to the veteran's right shoulder, the veteran 
complained of right shoulder pain which he assessed as an 8 
on a pain scale of 0 to 10.  He also said that he was unable 
to lift anything with the right shoulder and was unable to 
use his right arm much.  He explained that he could not lift 
his right arm over his head.  The examiner remarked that the 
veteran was right handed and had no history of right shoulder 
dislocation or recurrent subluxation.  On examination no 
deformity was noted.  There was also no edema, effusion or 
instability.  There was no abnormal movement or guarding of 
the movements.  No crepitation was found during repetitive 
movements of the right shoulder.  There was no deformity or 
weakness.  Range of motion of the right shoulder revealed 
abduction of 90 degrees without pain, but with pain up to 120 
degrees, forward elevation of 130 degrees without pain, but 
with pain up to 150 degrees, internal rotation of 80 degrees 
without pain, and external rotation of 70 degrees without 
pain, but with pain up to 80 degrees.  There was some 
limitation of movement during abduction because of the pain, 
but no limitation because of weakness or fatigue.  There was 
no additional limitation of movements of the right shoulder 
during flare-ups.  X-rays were taken of the right shoulder.  
The veteran was diagnosed as having mild degenerative joint 
disease of the right shoulder with 0 to mild functional loss 
due to pain.

III.  Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).

Pursuant to Diagnostic Code 5003, arthritis established by x- 
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent 
evaluation.  X-ray evidence of involvement of two or more 
major joints or two or more minor joints warrants a 10 
percent evaluation.  See 38 C.F.R. § 4,71a, Diagnostic Code 
5003.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. § 4.59.  
Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability and 
incoordination.

The Board observes that the words "slight," "moderate," and 
"severe," are not defined in 38 C.F.R. Part 4.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to ensure that its decisions are equitable.  
38 C.F.R. § 4.6.  It should also be noted that use of 
descriptive terminology such as "moderate" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 
4.6.

Back

Criteria

During the pendency of the veteran's appeal, the diagnostic 
criteria for evaluating spine disabilities were revised, 
effective September 23, 2002 (see 67 Fed. Reg. 54,345-49 
(August 22, 2002)) and again, effective September 26, 2003 
(see 68 Fed. Reg. 51,454 (August 27, 2003)).  As the RO has 
considered both the former and revised criteria, and 
furnished the veteran with notice of the revised criteria 
(see November 2004 supplemental statement of the case), there 
is no due process bar to the Board in also considering the 
former and revised criteria, applying the more favorable 
result, if any.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The veteran was initially evaluated under the old Diagnostic 
Code 5295 for lumbosacral strain.  Under this code, a 10 
percent rating requires characteristic pain on motion. A 20 
percent rating requires muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating requires severe 
impairment; to include listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a.

Also under the old version of the rating schedule is 
Diagnostic Code 5292 for limitation of motion of the lumbar 
spine.  Under this code, a 10 percent rating is warranted for 
slight limitation of motion, a 20 percent rating or moderate 
limitation of motion and a 40 percent rating for severe 
limitation of motion. 38 C.F.R. § 4.71a.

Under the new general rating formula for diseases and 
injuries of the spine, (for Diagnostic Codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  A 10 
percent evaluation will be assigned for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the cervical 
spine greater than 30 degrees but not greater than 45 
degrees; or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized 


tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent evaluation will be 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent evaluation requires forward flexion of cervical spine 
15 degrees or less; or, favorable ankylosis of the entire 
cervical spine.  A 40 percent evaluation will be assigned for 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation will be assigned for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine.  Id.

Note (1):  Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.



Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  Diagnostic Code 5235, 
Vertebral fracture or dislocation; Diagnostic Code 5236, 
Sacroiliac injury and weakness; Diagnostic Code 5237 
Lumbosacral or cervical strain; Diagnostic Code 5238 Spinal 
stenosis; Diagnostic Code 5239 Spondylolisthesis or segmental 
instability; Diagnostic Code 5240 Ankylosing spondylitis; 
Diagnostic Code 5241 Spinal fusion; Diagnostic Code 5242 
Degenerative arthritis of the spine (see also Diagnostic Code 
5003); Diagnostic Code 5243 Intervertebral disc syndrome.



Discussion

The veteran is presently assigned a 10 percent rating under 
Code 5295 for lumbosacral strain.  The Board finds this to be 
the appropriate rating under this code in view of the 
demonstrated absence of muscle spasm during the December 2001 
and June 2004 VA examinations and lack of finding of loss of 
lateral spine motion, unilateral in standing position.  

However, notwithstanding the above determination, and after 
resolving all reasonable doubt in the veteran's favor, the 
Board finds that alternative criteria for a 20 percent rating 
under the old Code 5292 have been met thus warranting a 20 
percent rating.  See 38 C.F.R. §§ 4.3, 4.7.  In this regard, 
range of motion findings during both the December 2001 and 
June 2004 VA examinations revealed some limitation of motion 
(albeit slight) based on a strict adherence to the rating 
criteria.  However, there is also objective evidence of 
painful motion.  Specifically, the December 2001 VA examiner 
remarked that the veteran demonstrated forward flexion to 75 
degrees with pain beginning at 65 degrees and extension of 35 
degrees with pain beginning at 50 degrees.  Similarly, the 
June 2004 VA examiner reported flexion of 70 degrees without 
pain and up to 80 degrees with pain.  He further noted 
extension of 20 degrees without pain and up to 25 degrees 
with pain.  There is also the veteran's October 2003 hearing 
testimony attesting to constant back pain, and a few VA 
outpatient records showing his complaints of back pain.  

In view of the evidence above, and resolving all reasonable 
doubt in the veteran's favor, the Board finds that the 
criteria for a 20 percent evaluation under Diagnostic Code 
5292 for moderate limitation of motion are satisfied.  

Keeping in mind that the veteran's actual limitation of 
motion findings during the December 2001 and June 2004 VA 
examinations are no more than slight in degree, the Board 
does not find that the veteran's low back disability is 
productive of severe impairment of the lumbosacral spine 
under Code 5292, even after considering 


functional loss.  For this reason, a higher rating to 40 
percent under Code 5292 is not warranted.  38 C.F.R. § 4.71a.

The veteran's range of motion findings likewise do not meet 
the criteria for a higher rating of 40 percent under the new 
criteria of Code 5237.  This is because the veteran has not 
demonstrated forward flexion of the thoracolumbar spine 30 
degrees or less, or, favorable ankylosis of the entire 
thoracolumbar spine.  Moreover, because the new rating 
criteria incorporate pain into the criteria, a higher 
evaluation for painful motion is not appropriate under the 
new rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca, 
supra.

The Board additionally finds that a higher or additional 
evaluation is not assignable under any other potentially 
applicable diagnostic code, as there is no evidence the 
veteran's lumbosacral strain has resulted in, or in 
disability comparable to, ankylosis (Diagnostic Code 5288), 
fracture of the vertebrae (Diagnostic Code 5285) or 
intervertebral disc syndrome (Diagnostic Code 5293).  

Lastly, the Board further finds that the criteria for 
invoking the procedures for assignment of a higher evaluation 
on an extra-schedular basis are not met, in the absence of 
evidence showing that the veteran's low back disability has 
resulted in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation); warranted 
frequent periods of hospitalization; or otherwise has 
rendered impractical the application of the regular schedular 
standards.  Indeed, the veteran remarked to the June 2004 VA 
examiner that he had not worked in three years due to 
bilateral carpal tunnel syndrome.  Thus, the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the evidence warrants an increased evaluation, 
to 20 percent, but no higher, for the veteran's lumbosacral 
strain under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (1993). 



Right Shoulder

Under Diagnostic Code 5201, a 20 percent evaluation is 
warranted if range of motion is limited to shoulder level (20 
percent for major or minor joint); a 30 percent rating is 
warranted for limitation of motion of the major arm when 
range of motion is restricted to midway between the side and 
shoulder level; and a 40 percent rating requires that range 
of motion of the major arm be restricted to 25 degrees from 
the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201. 

Normal shoulder range of motion is from zero to 180 degrees 
of flexion (elevation), zero to 180 degrees of abduction, 
zero to 90 degrees of internal rotation, and zero to 90 
degrees of external rotation.  38 C.F.R. § 4.71, Plate I.

Rating in Excess of 10 Percent Prior to June 29, 2004

It should be noted at the outset that the veteran is right-
handed.  This fact was noted by the December 2001 VA 
examiner.  The Board further notes that the veteran does have 
slightly limited right arm/shoulder motion, tenderness to 
palpation and complaints of pain and stiffness in the 
shoulder, the latter made worse with increased activity.  
However, these symptoms already appear to have been 
considered in the veteran's present 10 percent evaluation. 

The predominant evidence for this period consists of a 
December 2001 VA examination report showing normal flexion of 
the right shoulder to 180 degrees, but limited abduction to 
110 degrees and limited internal rotation to 25 degrees.  
Additionally, the veteran showed objective evidence of 
painful motion to specified degrees on abduction, flexion, 
external and internal rotation.  Indeed, the examiner noted 
that the veteran's range of motion of the right shoulder was 
limited by pain, but not additionally limited by weakness, 
fatigue, lack of endurance or incoordination.  

Nonetheless, to whatever extent the veteran may experience 
some limited motion and pain/stiffness in the right shoulder 
due to the disability under consideration, 


such is already contemplated in the current 10 percent 
evaluation.  As noted above, a 20 percent evaluation under 
Diagnostic Code 5201 is assignable, for either the major or 
minor extremity, for motion limited to shoulder level, or, 
for the minor extremity, for motion limited to midway between 
the side and the shoulder level.  As the veteran's right 
shoulder motion has only been shown to be slightly limited, 
there simply is no medical evidence to suggest that, even 
with increased activity, the veteran experiences functional 
loss of the shoulder comparable to the criteria for the 20 
percent evaluation under Diagnostic Code 5201.  Moreover, 
medical records from 2001 to 2004 are scant regarding right 
shoulder problems, and findings during a March 2004 SSA 
disability examination show that the veteran had normal range 
of motion in the right anterior shoulder joint.  Accordingly, 
the Board finds that the extent of limited motion and 
functional loss due pain and stiffness is already 
contemplated in the currently assigned 10 percent evaluation.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. Brown, 8 
Vet. App. 202 (1995). 

Under these circumstances, the claim for a rating in excess 
of 10 percent for right shoulder disability must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002).

Rating in Excess of 20 Percent From June 29, 2004

After reviewing the records, the Board finds that the 
veteran's right shoulder disability most approximates the 
criteria under Code 5201 for the present 20 percent 
evaluation and no higher.  This is based on range of motion 
findings during the June 2004 VA examination that included 
right shoulder abduction to 90 degrees.  This finding 
approximates limitation of motion at shoulder level.  See 38 
C.F.R. § 4.71, Plate 1.

The Board has considered the application of 38 C.F.R. §§ 4.40 
and 4.45 in light of the CAVC's ruling in Deluca, supra.  The 
provisions of 38 C.F.R. § 4.59 have also been considered.  
Specifically, the veteran has complained of pain with 
stiffness and 


an inability to raise his right arm over his head.  He also 
reported difficulty lifting things.  Findings on examination 
included objective evidence of painful motion and the 
examiner opined that the veteran had some limitation of 
motion on abduction due to pain.  However, these findings are 
best reflected in the criteria for the 20 percent evaluation 
under Code 5201, and not the next higher evaluation of 30 
percent.  This is so in view of the June 2004 VA examiner's 
opinion that the veteran had no limitation due to weakness or 
fatigue and his diagnosis of the veteran as having mild 
degenerative joint disease of the right shoulder with 0 to 
mild functional loss due to pain.  

In sum, the evidence does not show additional functional loss 
due to pain or other factors that would limit motion to the 
extent of midway between side and shoulder level.

Moreover, there are no other potentially applicable codes 
that would warrant higher evaluations.  That is, the 
veteran's symptoms do not approximate higher evaluations 
under Diagnostic Code 5202 requiring impairment of the 
humerus, recurrent dislocation of at scapulohumeral joint or 
Diagnostic Code 5303 requiring impairment of the clavicle or 
scapula with malunion or nonunion.  Furthermore, findings do 
not approximate favorable ankylosis.  See Diagnostic Code 
5200.

Lastly, the Board finds that the criteria for invoking the 
procedures for assignment of a higher evaluation on an extra-
schedular basis are not met, in the absence of evidence 
showing that the veteran's right shoulder disability has 
resulted in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation); warranted 
frequent periods of hospitalization; or otherwise has 
rendered impractical the application of the regular schedular 
standards.  Indeed, the veteran reported to the June 2004 VA 
examiner that he had been unemployed for the past three years 
secondary to carpal tunnel syndrome of both wrists.  Thus, 
the criteria for invoking the procedures set forth in 38 
C.F.R. § 3.321(b)(1) with respect to the right shoulder 
disability are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an evaluation of 20 percent, for lumbosacral 
strain is granted, subject to the law and regulations 
governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for a 
right shoulder disability prior to June 29, 2004, and in 
excess of 20 percent from June 29, 2004, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


